      Case 4:20-cr-00121 Document 26 Filed on 12/01/20 in TXSD Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §      CRIMINAL DOCKET 4:20-CR-121-01
      versus                                        §
                                                    §               JUDGE SIM LAKE
THOMAS MOSCHELLA                                    §

                                      JOINT STATUS REPORT

TO THE HONORABLE SIM LAKE:

          Defendant Thomas Moschella and the U.S. Attorney’s Office provide the following status

report:

1.        The order dated November 20,2020, instructs the parties to advise the Court if this case will

likely be resolved with a re-arraignment or if a trial will be necessary. (Docket entry 25).

2.        Although the case is likely to be resolved with a re-arraignment, the defense believes it would

be prudent for the Court to issue a scheduling order with the following dates:

          Motions due by January 4, 2020

          Responses due by January 15, 2020

          Pretrial conference on February 7, 2020

          Trial on February 18, 2020

3.        The parties will notify the Court if a re-arraignment date will be required.



                                                         Respectfully submitted,

                                                         /s/ David Adler
                                                         _________________________
                                                         David Adler
                                                         State Bar of Texas 00923150
                                                         6750 West Loop South
        Case 4:20-cr-00121 Document 26 Filed on 12/01/20 in TXSD Page 2 of 2




                                                      Suite 120
                                                      Bellaire (Houston), Texas 77401
                                                      (713) 666-7576
                                                      (713) 665-7070 (Fax)

                                                      Attorney for Defendant,
                                                      Thomas Moschella


                                   CERTIFICATE OF SERVICE

         A copy of this motion was served on the Assistant U.S. Attorney via e-mail on December 1,
2020.

                                                      /s/ David Adler
                                                      _________________________
                                                      David Adler

                               CERTIFICATE OF CONFERNCE

         The Assistant U.S. Attorney agrees with this pleading and joins in it.

                                                      /s/ David Adler
                                                      _________________________
                                                      David Adler




                                                  2
